3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 48-55, 59-62 & 65-72 in a response of 06/09/2022 are currently pending where there are no amendments to the claims and but updated Rule 1.132 Declaration is submitted.  

Maintained Rejection 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 48-55, 59-62, and 65-72 remain rejected under 35 USC 103 as being obvious over Crow et al. (US5234953A, of record) in view of Becker et al. (US2015/0166503A1, IDS of 05/31/2029).

Applicant claims including the below claim 48 filed 05/06/2021:

    PNG
    media_image1.png
    208
    1222
    media_image1.png
    Greyscale



Prior Art
Crow teaches treatment of congestive heart failure (CHF) which is accompanied by pulmonary hypertension comprising preferably, transdermally administering as an active compound 9-deoxy-2′,9-α-methano-3-oxa-4,5,6-trinor-3,7-(1′,3′-interphenylene)-13,14-dihydro-prostaglandin F1 (also known as treprostinil as evidenced by US2005/0282903A1) by passive manner without electrical assistance (col. 5, lines 36-38  and claims 1 & 7 of prior art). The active compound is potent pulmonary vasodilators (col. 7, line 19-20) and the amount of formula (I) will depend on a number of factors, in particular the nature and severity of the condition being treated and the preferred mode of administration and the condition of the patient, but its general daily dose for the treatment of CHF is in the range of 25µg to 250mg, typically 1.0µg to 0.05mg per day per kilogram body weight (in case of adult having 50-80kg,  2.5mg (0.05x50) – 4mg (0.05x80)/day which overlaps the instant range of about 0.1 to 5mg/day; the active compound can be administered by various routes such as orally, transdermally (preferably), topically, intravenously, infusion, is generally present at a concentration of from 0.001 to 1.0% (for topical route) or 0.1 to 0.2M (for transdermal), or 0.1 to 100mg (orally), 0.1µg to 1.0mg (for ampoules for injection) (instant claims 48 and 67, in part). 
However, Crow does not expressly teach patch, its structures and amount for transdermal administration as instantly claimed. The deficiency is cured by Becker. 
Becker teaches transdermal patch for the treatment of pulmonary hypertension comprising treprostinil  prodrug or its pharmaceutical acceptable salt ([0016], [0192] and claim 77 of prior art); and a topical composition containing treprostinil derivatives can deliver a drug transdermally via a concentration gradient across the skin of patient ([0192]) which reads on the instant passive deliver treprostinil into, across, or through the skin without electrical assistance, in the absence of evidence to the contrary; the effective amount of treprostinil derivative to treat pulmonary hypertension is 1-5mg which may depend on various factors, including the type of pulmonary hypertension, the severity of the condition, the mode of administration, the age, body weight, general health, gender and diet of the subject, and the response of the subject to the treatment, and can be determined by the treating physician ([0229]) which overlaps the instant transdermal range of about 0.1 to 5mg or about 0.1-0.5mg, about 0.5-1mg or about 1-5mg (instant claims 48, 61 and 67 – amount of active agent for transdermal administration); the transdermal patch provides better bioavailability ([0018]) and can avoidance of first-pass metabolism, circumvention of gastrointestinal absorption, delivery of a therapeutic agent with a relatively short biological half-life, more controlled release of the therapeutic agent, administration of a more uniform plasma dosing of the therapeutic agent, and improvement in user compliance ([0191]); the compound is formulated in matrix form comprising a matrix material in which drug is contained or dispersed (instant claims 50 and 68); the patch comprises impermeable backing material, skin adhesive, and microporous membrane made of cellulose nitrate or acetate, propylene or polycarbonate ([0192]) in which the microporous membrane reads on the instant semi-permeable membrane (instant claims  51 and 54); and the patch comprises single or multiple drug reservoir ([0170]-[0172]) (claims 49, 52 and 68) which may mean single patch or multiple patches (instant claim 62); the patch contains a skin-contacting layer having therapeutic agent and a support layer for the skin-contact layer in which the support layer can be adhesive layer and it can be composed of, e.g., a suitable polymeric material (e.g., polyester, polyethylene, polyurethane, etc.) ([0221]) (instant claims 55 and 72); and the formulation can deliver a drug transdermally with permeation enhancer ([0194]) (instant claims 59 and 69); the formulations can be presented as powders or granules or pastes ([0181]) and thus, a plurality of drug microparticles would be contained therein (instant claim 53); the treprostinil derivative can be implanted as depot formulation and can be designed to deliver the treprostinil derivative over an extended period of time, e.g., over at least about 1 week ([0184]) (instant claim 60); the patch contains treprostinil derivatives and additional therapeutic agent to treat pulmonary hypertension such as vasoactive agent ([0178], [0222], [0234]) (instant claims 65-66); and the patch is effective to treat any conditions responsive to treatment with treprostinil including pulmonary arterial hypertension (abstract); ischemic disease, cardiovascular disease, heart failure, inflammatory disease, interstitial lung disease, renal insufficiency, peripheral vascular disease, atherogenesis, anticoagulation, thrombotic microangiopathy, vein occlusion, etc. ([0020] & [0226]) (instant claims 67, 70 and 71). 
It would have prima facie obvious to modify the transdermal delivery of Crow with the transdermal patch and its structure as taught by Becker. 
One of the ordinary artisans would have been motivated to do so because the transdermal patch provides better bioavailability, simple to use, avoidance of first-pass metabolism, circumvention of gastrointestinal absorption, delivery of a therapeutic agent with a relatively short biological half-life, more controlled release of the therapeutic agent, administration of a more uniform plasma dosing of the therapeutic agent, and improvement in user compliance, as taught by Becker. 
It would have prima facie obvious to modify the structure or configuration of transdermal device of Crow with well-known various patch structures, as taught by Becker, as a matter of design or choice, for applying the transdermal patch to the user in a convenient, controlled, prolonged, continuous delivery manner, in the absence of evidence to the contrary. The selection or modification of specific structure type of transdermal patch from the teachings of the applied art would not be an inventive skill from the knowledge of ordinary artisan, in the absence of evidence to the contrary.    
Further, it would have prima facie obvious to further provide additional therapeutic agents of Becker to the composition of Crow and addition of such secondary therapeutic agents of Becker would have been yielded no more than the predictable enhanced therapeutic effects depending on the intended purpose. 
Further, although Becker teaches patch for passive delivery and focuses on treprostinil derivatives, Crow teaches treprostinil itself by transdermally. Therefore, from the standpoint of the artisan, the transdermal patch for treprostinil derivatives would also be applied to that of treprostinil itself or its salt because it would be obvious to apply a known transdermal patch technique to a known treprostinil free acid for improvement to yield predictable results, in the absence of evidence to the contrary.  
Response to Arguments
Applicant’s arguments and updated Rule 1.132 Declaration have been fully considered, but are not persuasive. 
Applicant argues that each of the pending claims is not obvious over Crow and Becker at least because treprostinil having a free carboxylic acid group unexpectedly passively permeates through human skin much better than treprostinil derivatives of Becker having the carboxylic acid group derivatized with a pro-moiety as shown in the updated Declaration (Table 1); the results in the Declaration are not expected from Crow because all the teachings relating to transdermal administration in Crow are merely prophetic as Crow discloses no experimental data relating thereto, and the only example of a transdermal composition in the Examples section of Crow is a prophetic example of a “Transdermal Solution” designed for electrically assisted transdermal administration by iontophoresis (see co. 5, lines 42-47). 
The Examiner responds as follows: 
It appears that skin permeation rate of the claimed treprostinil itself (Compound 1) is significantly higher than treprostinil derivatives of Becker (Compounds 2-5) based on the updated Declaration, and but Becker is not the closest art and such secondary reference of Becker in the relevant field is applied to disclose patch and amount of active ingredient for transdermal mode. Further, its relevant experimental explanation in the updated Declaration is not commensurate with scope of the claims because the claimed invention requires patch, but the experiments of the Declaration were tested with solution and it is not clear whether the tested solution was delivered in a patch form or not.  Further, Crow clearly discloses the exact chemical name of treprostinil itself represented by Formula A, i.e., (1R,2R,3aS,9aS)-([2,3,3a,4,9,9a-hexahydro-2-hydroxy-1-((S)-3-hydroxyoctyl)-1H-benz[f]inden-5-yl]oxy)acetic acid, which is the below compound drawn by Chemdraw software, and that is the compound of Crow is the same as the instantly claimed treprostinil itself, and Crow discloses the Formula A compound is preferred in having advantageous properties for the treatment of CHF. 
That is, since Crow teaches transdermally administering the claimed treprostinil itself having carboxylic group without pro-moiety by passive manner without electrical assistance, the alleged unexpected results would be expected. Further, when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07.  Further, although applicant argues that Crow discloses transdermal solution with iontophoresis in its Example, Crow discloses transdermal composition can be delivered by passive diffusion as well (col. 5, lines 37-36-37). Please note that MPEP 2123 stating “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See also: Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984) (prophetic examples do not make the disclosure nonenabling).  Further, the Examiner relied on the Becker reference to disclose transdermal patch structure & transdermal amounts of drug used, not relied on treprostinil derivatives from Becker. Further, Becker teaches transdermal delivery which is intended to deliver treprostinil or its derivatives (see [0003]-[0004] of background) and there is motivation to combine Crow and Becker. 
Considering the foregoing, applicant’s arguments are not persuasive.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Applicant has a prolific application portfolio with at least these other patents drawn to a transdermal patch composition comprising treprostinil-related compounds and methods of using them that may read on the instantly claimed subject matter, for example: Patent nos. 9371264, 9394227, 9505737, 9643911, 9776982, 9701616, 9845305, 9957220, 10053414, 10344012, 10246403, 10450290, 10464877, 10464878, 10752605, 10759733, 11046666, and 11034645. 
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that all of patents are directed to treprostinil derivatives to improve properties such as greater bioavailability while the instant invention is directed to treprostinil or its salt. 
The examiner responds as follows: 
Although the claims of each cited patents are directed to treprostinil derivatives/prodrugs, Applicant did not provide a fair comparison between the said derivatives of cited patents and the claimed treprostinil itself. That is, it is not clear that all the derivatives of treprostinil led by all the cited patents would show different or inferior permeation rate compared to treprostinil. To this end, it is desirable for applicant to show comparative data that at least one derivative compound of each patent behaves differently as compared to treprostinil itself.  The declaration data is limited to certain compounds in several cited patents. In the absence of proper comparative data, it is known that treprostinil derivative is provided in the form of transdermal patch, and thus applying a known transdermal patch technique to a known treprostinil free acid or its salt having similar structure and similar utility/function ready for improvement would be obvious and would have yielded predictable results, devoid of evidence to the contrary. The derivatives render obvious the parent compound because: 1) the ordinary artisan understands that is where the lead compound for the derivatives originated to make the derivatives (“[P]ertinent properties guide the analysis [for modifying a lead compound], for it is the possession of promising useful properties in a lead compound that motivates a chemist to make structurally similar compounds.”  Otsuka Pharm. Co., Ltd. v. Sandoz, Inc., 678 F.3d 1280, 1292–93 (Fed. Cir. 2012)); and 2) from MPEP 2144.08(d): “In fact, similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) (“When chemical compounds have very close’ structural similarities and similar utilities, without more a prima facie case may be made.”). And also see MPEP 2144.09. 
Therefore, the double patenting rejections are maintained. 

Conclusion
All examined claims are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613